Case 2:18-cv-00094-HCM-LRL Document 560 Filed 08/31/20 Page 1 of 4 PageID# 23567




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION

   CENTRIPETAL NETWORKS, INC.,                      )
                                                    )
                  Plaintiff,                        ) No. 2:18-cv-00094-HCM-LRL
                                                    )
          v.                                        )
                                                    )
   CISCO SYSTEMS, INC.,                             )
                                                    )
                   Defendant.                       )
                                                    )
                                                    )
                                                    )


                  PLAINTIFF’S MEMORANDUM IN SUPPORT OF ITS
                MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL

         Plaintiff Centripetal Networks, Inc. (“Centripetal”) submits this Memorandum in Support

  of Plaintiff’s Motion for Leave to File Document Under Seal pursuant to Local Civil Rule 5 of

  the Local Rules of Practice for this Court (“Local Rules”) to file under seal its Memorandum in

  Opposition to Cisco Systems, Inc.’s (“Cisco”) Motion for Miscellaneous Relief (the “Proposed

  Sealed Document”).

         In support of this position, Centripetal states:

         1.      Centripetal has moved the Court for leave to file under seal the Proposed Sealed

  Document, which contains information regarding the Court that Centripetal does not believe has

  been made public, and which Centripetal believes the Court may consider confidential and

  sensitive. Out of deference to the Court, and consistent with Cisco’s Motion to File Under Seal

  (Dkt. No. 553), Centripetal moves to file under seal. The Proposed Sealed Document does not

  contain information confidential to the parties and Centripetal takes no position as to whether the

  information therein is in fact confidential. As noted by Cisco with respect to its opening Motion
Case 2:18-cv-00094-HCM-LRL Document 560 Filed 08/31/20 Page 2 of 4 PageID# 23568




  (Dkt. No. 557 at 1, n.1), should the Court find that no sealing is required, Centripetal will

  promptly file publicly. With this Memorandum in Support of its Motion to Seal, Centripetal has

  also filed a Notice of Motion to Seal, a Motion to Seal, and a Proposed Order to seal the

  materials pursuant to Local Rule 5.

         2.      There are three requirements for sealing court filings: (1) public notice with an

  opportunity to object; (2) consideration of less drastic alternatives; and (3) a statement of specific

  findings in support of a decision to seal and rejecting alternatives to sealing. See, e.g., Flexible

  Benefits Council v. Feltman, No. 1:08-CV-371, 2008 U.S. Dist. LEXIS 93039 (E.D. Va. Nov.

  13, 2008) (citing Ashcraft v. Conoco, Inc., 218 F.3d 282, 288 (4th Cir. 2000)).

         3.      The reasons for sealing the Proposed Sealed Document are that it contains

  information regarding the Court that Centripetal believes has not been made public, and which

  the Court may consider highly sensitive, confidential, and/or proprietary.

         4.      Centripetal has met the public notice requirement by filing a separate Public

  Notice of the Motion to Seal for docketing. Public notice of the motion to seal is satisfied by

  docketing the motion “reasonably in advance of deciding the issue.” See In re Knight Publ'g Co.,

  743 F.2d 231, 235 (4th Cir. 1984) (cited by Ashcraft, 218 F.3d at 302). There are no less drastic

  alternatives that appropriately enable the Court to preserve the confidential nature of the

  materials.

         5.      The third Ashcraft consideration is satisfied by the findings of fact in the

  Proposed Order accompanying this Memorandum.

         6.      Centripetal has forwarded in camera copies of the Proposed Sealed Document to

  the Court.




                                                    2
Case 2:18-cv-00094-HCM-LRL Document 560 Filed 08/31/20 Page 3 of 4 PageID# 23569




         7.      For the sake of consistency with practices governing the case as a whole, the

  Proposed Sealed Document should remain sealed until forty-five (45) days after the final

  resolution of this matter and then, returned to counsel.

         Accordingly, and in satisfaction of the requirements of Local Rule 5, Centripetal

  respectfully asks the Court to maintain under seal the Proposed Sealed Document, and enter the

  Proposed Order sealing these materials.



   Dated: August 31, 2020                              Respectfully submitted,

                                                       /s/ Stephen E. Noona
                                                       Stephen Edward Noona
                                                       Virginia State Bar No. 25367
                                                       KAUFMAN & CANOLES, P.C.
                                                       150 W Main St., Suite 2100
                                                       Norfolk, VA 23510
                                                       Telephone: (757) 624-3239
                                                       Facsimile: (888) 360-9092
                                                       senoona@kaufcan.com

                                                       Paul J. Andre
                                                       Lisa Kobialka
                                                       James Hannah
                                                       Hannah Lee
                                                       Kristopher Kastens
                                                       KRAMER LEVIN NAFTALIS
                                                       & FRANKEL LLP
                                                       990 Marsh Road
                                                       Menlo Park, CA 94025
                                                       Telephone: (650) 752-1700
                                                       pandre@kramerlevin.com
                                                       lkobialka@kramerlevin.com
                                                       jhannah@kramerlevin.com
                                                       hlee@kramerlevin.com
                                                       kkastens@kramerlevin.com

                                                       ATTORNEYS FOR PLAINTIFF
                                                       CENTRIPETAL NETWORKS, INC.



                                                   3
Case 2:18-cv-00094-HCM-LRL Document 560 Filed 08/31/20 Page 4 of 4 PageID# 23570




                                   CERTIFICATE OF SERVICE

          I hereby certify that on August 31, 2020, I electronically filed the foregoing with the

  Clerk of the Court using the CM/ECF system, which will automatically send notification of

  electronic filing to all counsel of record


                                                        /s/ Stephen E. Noona
                                                        Stephen E. Noona
                                                        Virginia State Bar No. 25367
                                                        KAUFMAN & CANOLES, P.C.
                                                        150 West Main Street, Suite 2100
                                                        Norfolk, VA 23510
                                                        Telephone: (757) 624-3239
                                                        Facsimile: (888) 360-9092
                                                        senoona@kaufcan.com




                                                   4
  18746254v1
